DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Eric M. Newhouse (Reg. No. 72146) on 5/4/2022. The application has been amended as follows: Claim 14 has been amended as shown below. Claim 15 has been cancelled.
The application has been amended as follows:
IN THE CLAIMS:
14. (CURRENTLY AMENDED)	A method for adaptive extension of an unmanned aircraft system (UAS) command and control (C2) backhaul network, the method comprising:
transmitting, via a front-end cognitive engine, one or more test packets to a back-end cognitive engine via one or more communications links, the front-end cognitive engine communicatively coupled to one of, and the back-end cognitive engine communicatively coupled to the other of, a C2 backhaul network and at least one C2 remote ground station not otherwise connected to the C2 backhaul network across a backhaul network extension;
receiving, via the front-end cognitive engine, feedback based on the transmitting from the back-end cognitive engine via the one or more communications links, the feedback associated with one or more quality of service (QoS) parameters;
based on the received feedback, adjusting, via the front-end cognitive engine, at least one coding scheme associated with the transmission of one or more C2 packets via the one or more communications links;
receiving, via the front-end cognitive engine, the one or more C2 packets from at least one of [[a]] the C2 backhaul network [[and a]] or the at least one C2 remote ground station;
identifying, via the front-end cognitive engine, at least one packet size associated with the one or more C2 packets;
selecting, via the front-end cognitive engine, at least one coding scheme based on the identified packet size;
encoding, via the front-end cognitive engine, the one or more C2 packets based on the selected coding scheme;
[[and]]
transmitting, via the front-end cognitive engine, the one or more encoded C2 packets to the back-end cognitive engine via the one or more communications links;
receiving, via the front-end cognitive engine, one or more back-end packets from the back-end cognitive engine;
determining whether the one or more back-end packets are test packets or C2 packets associated with a C2 message;
if the one or more back-end packets are test packets, 1) determining one or more QoS parameters corresponding to the reception of the one or more back-end packets and 2) transmitting the one or more determined QoS parameters to the back-end cognitive engine via the one or more communications links;
and
if the one or more packets are C2 packets, 1) identifying the at least one coding scheme corresponding to the one or more back-end packets and 2) decoding the one or more back-end packets according to the at least one identified coding scheme.

15. (CANCELED)

[End Amendment]

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 1, 8 and 14, the best prior art of record found during the examination of the present application are: WO 2022042830 A1, US 20220124548 A1 and US 20060104231 A1. 
The above references neither alone or in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300
Responses by Mail:
Responses by Hand Delivery:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468